Title: From Thomas Jefferson to Benjamin Harrison, 29 January 1781
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Richmond January 29th. 1781

Several matters of Public Importance resting on the Hands of the Executive to be transacted to the Northward, we beg Leave to avail ourselves of your Journey thither to get them settled, being satisfied they may be much better done on your verbal representations than by anything which may go in writing from us. The Trade has been carried on to a very small extent between this State and the Bermuda Islands. This was begun under a resolution of Congress permitting the exportation of a certain Quantity of Corn from this State to Bermuda. We required the Bermudians to come for it and to bring a bushel of Salt in exchange for every two of Corn. Our Distress for salt increasing we continued the License and in the last Summer gave three Bushels of Corn for one of Salt. Some Tobacco also was allowed in exchange. But few vessels (I think not more than half a Dozen) have come on that Business. Whether the number may increase or not I cannot Say, but I think the Trade necessary and could wish its Continuance without Umbrage to Congress or the French minister. A Trade with vessels reporting themselves as from Neutral Ports but in truth as we believe from Ireland has also been winked at. This is more exceptionable on the Part of the States and their Allies and less advantageous to us. We have indeed received occasional Supplies of Cloathing from them, but we might have bought on nearly as good Terms in America and thereby avoided risking the mischiefs which may attend the Permission of Irish Importations. Should our Commercial Agent be Successful in his endeavours to supply our future Public wants, this powerful reason for tolerating the Trade will be removed. There will then remain no other Inducement to it, but as it will increase the quantity of goods imported into the State, but whether the Advantage be great or small we will willingly place this Commerce on whatever general Footing shall be thought requisite for the Good of the States and their Allies.
The removal of the Convention Troops was determined on by the Executive on the invasion of this State which took Place in the last Fall and was effected as to the British Division about 800 in Number. The Germans 1400 in Number being thought less dangerous were permitted to remain till Accomodations could be provided for them in Maryland. Congress having afterwards directed that they should not be removed and our Assembly that they should, the Executive are placed in a very disagreable Situation: we can  order them to the Banks of Potowmac, but our Authority will not land them on the opposite Shore. Besides prohibiting the removal of those remaining here they have required us to furnish half the Provisions for those gone to Maryland. I beg leave to refer you to my Letters to the Board of War and to Governor Lee on this Subject a Copy of which is furnished you from whence you will see the grounds on which I have remonstrated against this latter Requisition and on which I should have remonstrated against the former also but that I wished to avail myself of your more forcible representation in Person.
A Mr. Patoun of Baltimore sent us some Cartridge Boxes. They were brought in a vessel of Mr. Braxtons to Annapolis where the vessel being sold they were left and I have heard nothing of them since. I must beg the Favour of you to get them brought on if possible. Any supply of the same Article as also of Cartridge Paper and Flints which the Board of war can send on are essentially wanting.
Penet & Co. of France sent us a quantity of Stores in a vessel called Le Comite. She was taken on her Passage, retaken and carried into Rhode Island where on Condemnation the one Half of our Part of her Cargoe has been decreed to us. I take the Liberty of putting into your Hands the Papers on this Subject. Our Delegates have been endeavouring to have them brought on but hitherto without Effect. The Salt indeed had better be sold there, but the Arms, Clothing and other Articles are so much wanting that we should be much obliged to you to adopt an effectual mode of having them brought hither immediately either by hiring a trusty Agent to go and bring them in waggons, attending them himself, or in any other way you find most practicable and expedient. Congress being considerably indebted to us in the Article of Powder I lately wrote to desire from five to ten Tons to be sent to this Place. It is essentially necessary that we send four tons more to Fort Pitt and that it be there by the 1st Day of March. The State with which you are furnished of our Advances of Powder to the Continent will inform you how far we have a right to make this Call. I must trouble you to procure from them at Baltimore if possible and if not then at Philadelphia the four Tons before mentioned and to send them under a trusty Person in waggons to Fort Pitt to be delivered to the Order of Colo. Clarke or other Person acting under him, the Residue or as much of it as can be got should be brought here at Continental Expence.
 